Exhibit 21 AUSTRALIAN OIL & GAS CORPORATION SUBSIDIARIES Following is a list of the subsidiaries of Australian Oil & Gas Corporation, each of which, unless otherwise indicated, is wholly owned by the company. Name State of Incorporation Registrant: Australian Oil & Gas Corporation Delaware (USA) Subsidiaries: Alpha Oil & Natural Gas Pty Ltd Victoria (Australia) Nations Natural Gas Pty Ltd Victoria (Australia) Vulcan Australia Pty Ltd Victoria (Australia) Braveheart Oil & Gas Pty Ltd Victoria (Australia) Cornea Oil & Gas Pty Ltd Victoria (Australia)
